Exhibit 10.1



 

January 6, 2006



 

Mr. Michael D. Centron

137 Encinosa Avenue

Vacaville, California 95688



Dear Michael:



It is with great pleasure that I extend, on behalf of Oxis International, Inc.
("the Company") this letter agreement ("Letter Agreement") to you ("the
Executive"), which will address your terms of employment with the Company. We
consider it essential and in the best interest of our stockholders to attract
and retain the strongest key management personnel we can and details described
herewith, are intended to address that goal.



1. Duties & Title



Reporting to Steven T. Guillen, President and C.E.O. of the Company, you will
serve as the Vice President and Chief Financial Officer, based at the Company
Headquarters in Foster City, California. You shall faithfully discharge your
duties to the Company, its subsidiaries and the Board of Directors on a full
time basis and will not accept other employment or engage in other business
activity without prior written consent of the Company.



2. Compensation



Base Salary

You will receive a monthly salary of $12,500 (equivalent to $150,000 per year)
payable in equal portions bi-monthly in arrears and subject to annual salary and
performance reviews and potential salary increases at the discretion of the
C.E.O. and Board of Directors.



Bonus

You will also be eligible for a performance based bonus targeted at twenty
percent (20%) based upon achievement of mutually agreed upon goals and at the
discretion of the C.E.O & Board of Directors.



3. Stock Option Grant



The Company's C.E.O. has recommended an stock option grant in the amount of
150,000 shares of the Common Stock of the Company, to be reviewed and approved
at the next meeting of the Board of Directors. Twenty-five percent (25%) will
vest on the later of the commencement date of employment (the "Commencement
Date") or the date that the Board of Directors approves the stock option grant
(the "Date of Grant"), twenty-five percent (25%) on the first anniversary of the
Date of Grant, twenty-five percent (25%) on the second anniversary date and the
final twenty-five percent (25%) on the third anniversary date. The options will
have an exercise price per share equal to the last sale price of the Company's
stock as of the Date of Grant and will expire on the 10th anniversary of the
Date of Grant. Additional option grants may be awarded by action of the Board of
Directors and will be governed by the Company's Option Plan and the Compensation
Committee of the Board.



4. Fringe Benefits



 

The Executive will be eligible for group life and health insurance consistent
with the Company's existing program. A benefits program review will be provided
under separate cover. The Executive shall have the option to decline to
participate in the Company's existing health plan, in which event Executive
shall receive a monthly payment equivalent to what Executive's premium (for
himself, spouse and dependents) would be under the Company insurance plan.



Executive shall be eligible for participation in Company's 401(k) plan including
any matching program.



The Executive will also be entitled to three weeks of vacation per annum which
will accrue from the Commencement Date. All vacation accrued will carry over
year to year, however, the point at which the total number of vacation hours
accrued exceeds two additional weeks, no additional accruals will be earned
until the amount is reduced below the maximum.



5. Terms of Employment



Not withstanding anything to the contrary, the Executive's employment
relationship with the Company is employment "at will". As a result, the
Executive's employment may be terminated by the Company's Board of Directors or
by the Executive at any time (subject to the notice provision below), in each
case without any liability or obligation, except as set forth in this Letter
Agreement. If the Executive terminates his employment, he shall give the Company
written notice of such termination not less than sixty (60) days prior to the
effective date of such termination.



6. Reimbursements



Executive shall be reimbursed by the Company for out of pocket business expenses
incurred by Executive in the performance of his duties, provided Executive
furnishes the Company with vouchers, receipts, and other details of such
expenses.



7. Sarbanes-Oxley and D & O Insurance



Executive has certain responsibilities and obligations under the legislation
popularly known as "Sarbanes-Oxley," as well as similar state or federal
legislation currently enacted into law, or enacted in the future. To the fullest
extent allowed under applicable law, Company shall indemnify, hold harmless and
defend Executive from any civil, administrative or criminal prosecution of any
alleged violations of Sarbanes-Oxley or similar state or federal statute.



Company also shall maintain Directors and Officers insurance, general liability
insurance, product/pharmacological liability insurance and/or other insurance as
deemed appropriate by the Board to provide coverage of Executive in the
discharge of his duties.



8. Severance Payments



Subject to the provisions of subsection (d) below and the other terms and
conditions of this Letter Agreement, in the event (i) the Company terminates the
Executive's employment without "cause" (ii) within twelve months after a Change
of Control (as defined in the Option Plan) the Executive terminates his
employment with "good reason" or (iii) the Executive's employment terminates as
a result of the Executive's death or disability (any of the foregoing being a
"Severance Termination"), the Company will provide the Executive the following
benefits, which shall be the only severance benefits or other payments with
respect to the Executive's employment with the Company to which the Executive
shall be entitled. Without limiting the generality of the foregoing, these
benefits, together with those set forth in Section 11 below, are in lieu of all
salary and bonuses for periods ending on the date of termination, accrued
vacation and other rights the Executive may have against the Company or its
affiliates.



After a Severance Termination, the Executive will receive payment of an amount
equal to one month of his base salary in effect at the time of the Severance
Termination for a period of three (3) months.



Upon a Severance Termination, the Executive shall be able to exercise any
options which have vested on or before the termination date until the later of
(a) the 5th anniversary of the Date of Grant as set forth in Section 3 herein
or; (b) the third anniversary of the date of termination, provided however, that
no vested options shall be exercisable beyond the termination date of such
options on the tenth anniversary of the Date of Grant.



Upon a Severance Termination, the Executive will receive continued coverage
under the Company's medical and health plans in accordance with COBRA rules and
regulations following the termination date (including any period as may be
required by law), provided that coverage will end if the Executive obtains
comparable coverage from a subsequent employer or otherwise ceases to be
eligible for COBRA benefits.



All compensation and benefits described above in (a) through (c) of this Section
8 will be contingent upon (i) the Executive's execution of a waiver and release
of all claims against the Company substantially in the form of Exhibit A
(however, such waiver and release form shall not materially modify or alter the
terms of this Letter Agreement, nor shall such form place any conditions,
restrictions or approvals, such as Board approvals or otherwise, on Executive's
right to receive any benefit of any sort pursuant to this Letter Agreement) and
expiration of the seven-day revocation period referred to in the release, (ii)
the Executive's not engaging in any competition with the Company during the
period of his employment by the Company (iii) the Executive's "not engaging in
any solicitation" during the period of his employment by the Company.



    In this letter, the term "cause" means (a) the Executive's failure to adhere
    to any written policy of the Company if the Executive has been given a
    reasonable opportunity to comply with such policy and cure the Executive's
    failure to comply (which reasonable opportunity to cure must be granted for
    a period of ten days); (b) the willful and continued failure by the
    Executive, if not cured within ten (10) days after receipt by the Executive
    of written notice from the Company reasonably detailing the matters to be
    cured, to substantially perform his material duties and responsibilities
    with the Company under this Agreement as directed by the Board of Directors
    (other than any such failure resulting from his incapacity due to physical
    or mental illness), (c) the Executive's appropriation (or attempted
    appropriation) of a business opportunity of the Company, including
    attempting to secure or securing any personal profit in connection with any
    transaction entered into on behalf of the Company; (d) the Executive's
    misappropriation (or attempted misappropriation) of any of the Company's
    funds or property (including without limitation trade secrets and other
    intellectual property); (e) Executive committing a material breach of this
    Letter Agreement or the non disclosure and inventions assignment agreement
    (the "NDA") the Executive is signing in connection with his employment with
    the Company, which breach is not cured within ten (10) days after written
    notice to Executive from the Company, or (f) the Executive's conviction of,
    or the Executive's entering of a guilty plea or pleas of no contest with
    respect to, a felony or the equivalent thereof. In this letter, the term
    "good reason" means the Executive's assignment (without the Executive's
    consent) to a position, title, responsibilities, or duties of a materially
    lesser status or degree of responsibility than the position,
    responsibilities, or duties of Chief Executive Officer of the Company,
    provided, however, that the Executive must have given the written notice to
    the Company that the Executive believes he/she has the right to terminate
    employment for good reason, specifying in reasonable detail the events
    comprising the good reason, and the Company fails to eliminate the good
    reason within fifteen (15) days after receipt of the notice.

 a. The Executive will not be required to mitigate the amount of any payment
    provided for in this Letter Agreement by seeking other employment or
    otherwise.

    The Executive acknowledges that the arrangements described in this Letter
    Agreement will be the only obligations of the Company or its affiliates in
    connection with any determination by the Company to terminate the
    Executive's employment with the Company. This Letter Agreement does not
    terminate, alter, or affect the Executive's rights under any plan or program
    of the Company in which the Executive may participate, except as explicitly
    set forth herein. The Executive's participation in such plans or programs
    will be governed by the terms of such plans and programs.



9. Other Payments in the Event of Termination of Employment



In the event of the termination of Executive's employment for any reason, the
Executive will be entitled to receive upon such termination payment of all
accrued, unpaid salary to the date of termination and a "pro rata portion" of
his/her "bonus for the year of termination" (as those terms are defined below).
"Pro rata portion" means the number of days in the calendar year of termination
up to and including the date of termination divided by the total number of days
in that full calendar year. The "bonus for the year of termination" means the
amount the Executive would have been likely to earn if he/she had been employed
for the full year, as determined in good faith by the Board of Directors of the
Company or a committee thereof.



10. Withholding: Nature of Obligations



The Company will withhold taxes and other legally required deductions from all
payments to be made hereunder. The Company's obligations to make payments under
this letter are unfunded and unsecured and will be paid out of the general
assets of the Company.



11. Representations and Covenants of the Executive



The Executive represents and warrants to the Company that (a) he has full power
and authority to enter into this Letter Agreement and to perform his duties
hereunder, (b) the execution and delivery of this Letter Agreement and the
performance of his duties hereunder shall not result in an actual (as opposed to
merely asserted) breach of, or constitute an actual (as opposed to merely
asserted) default under, any agreement or obligation to which he may be bound or
subject, including without limitation any obligations of confidentiality,
non-competition, non-solicitation or use of information, (c) this Letter
Agreement represents a valid, legally binding obligation on him and is
enforceable against him in accordance with its terms except as the
enforceability of this Letter Agreement may be subject to or limited by general
principles of equity and by bankruptcy or other similar laws relating to or
affecting the rights of creditors, (d) to the Executive's knowledge, the
services contemplated by this Letter Agreement do not (i) infringe any third
party's copyright, patent, trademark, trade secret or other proprietary right,
or (ii) violate any law, statute, ordinance or regulation, and (e) the Executive
has resigned from all positions as an employee, officer, director or executive
of prior employers. The Executive covenants to the Company that during his
employment with the Company (a) he shall not (i) intentionally use, in
connection with his employment with the Company, any confidential or proprietary
information or materials belonging to any third person or entity, or (ii)
knowingly violate any law, statute, ordinance or regulation and (b) he shall not
breach (i) any agreement with any third party to keep in confidence any
confidential or propriety information, knowledge or data acquired prior to his
execution of this Letter Agreement or (ii) any obligations of confidentiality,
non-competition, non-solicitation or use of information.



12. Amendments; Waivers; Remedies



This Letter Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Letter Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Letter
Agreement shall not operate as a waiver of any subsequent breaches. All rights
or remedies specified for a party herein shall be cumulative and in addition to
all other rights and remedies of the party hereunder or under applicable law.



13. Notices



All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the principal address of the other party, as set forth below. The date of notice
shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive's address. Notice of
change of address shall be effective only when done in accordance with this
paragraph at the Company's address set forth above and the Executive address
indicated below.



14. Severability



If any provision of this Letter Agreement shall be held by a court to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Letter Agreement shall remain
in full force and effect. In the event that the time period or scope of any
provision is declared by a court of competent jurisdiction to exceed the maximum
time period or scope that such court deems enforceable, then such court shall
reduce the time period or scope to the maximum time period or scope permitted by
law.



15. Governing Law



This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of California and the courts sitting in San Mateo County,
California shall have exclusive jurisdiction over any claims arising hereunder.



16. Entire Agreement



This Letter Agreement is intended to be the final, complete, and exclusive
statement of the terms of Executive's employment by the Company and may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements, except for agreements specifically referenced herein (including the
NDA, the Company's 2003 Stock Incentive Plan and the waiver and release
agreement attached as Exhibit A).



17. Executive Acknowledgement

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS LETTER AGREEMENT, THAT EXECUTIVE HAS READ AND
UNDERSTANDS THE LETTER AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL
EFFECT, AND THAT EXECUTIVE HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE'S OWN
JUDGMENT AND NOT ON ANY REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED
IN THIS LETTER AGREEMENT.

If this letter Agreement sets forth our agreement on the subject matter hereof,
kindly sign and return to us the enclosed copy of this letter which will then
constitute our legally binding agreement on this subject and supersedes any
prior discussions or agreements on this subject.



Sincerely,

OXIS INTERNATIONAL, INC.

/s/Steven T. Guillen

By: Steven T. Guillen

Title: President & C.E.O.









I agree to the terms and conditions of this Letter Agreement:



/s/Michael D. Centron

January 6, 2006



Name Date



 